 
Exhibit 10.6
 
 
FIRST AMENDMENT TO THE
EXECUTIVE EMPLOYMENT, NON-COMPETE
AND CONFIDENTIALITY AGREEMENT
 
THIS FIRST AMENDMENT TO THE EXECUTIVE EMPLOYMENT, NON-COMPETE AND
CONFIDENTIALITY AGREEMENT ("Amendment") is entered into this ______ day of
______________, 2007, by and between Bruce Caswell (the "Executive") and
MAXIMUS, Inc., a Virginia corporation with its principal place of business in
Reston, Virginia (the "Corporation") and provides as follows:


WHEREAS, on or about October 1, 2004, the Corporation and Executive entered into
an Employment Agreement; and


WHEREAS, the parties desire to amend the Employment Agreement to comply with
Section 409A of the Internal Revenue Code of 1986, as amended as set forth in
this Amendment.


NOW, THEREFORE, in consideration of these premises and intending to be legally
bound, the parties agree as follows:


1.           Section 1.5 is hereby deleted in its entirety and substituted with
the following:


"1.5           Termination With Severance.  In the event the Corporation
terminates Executive without cause or Executive resigns from his employment with
the Corporation for Good Reason (as defined below), Executive shall be entitled
to receive a lump sum severance equal to six months' base salary (at Executive's
highest base salary rate during his employment with the Corporation) plus the
pro-rated portion of Executive's then-current annual 'target' bonus.  The
severance payment described in the previous sentence will be paid to Executive
within five business days following his termination without Cause or resignation
for Good Reason.  If Executive's employment termination occurs in connection
with a Change in Control (as defined in the Income Continuity Program),
Executive shall be entitled to receive the greater of:  (i) the benefits
provided under this Agreement or (ii) the benefits provided under the Income
Continuity Program.


For purposes of this Agreement, 'Good Reason' means any of the following
conditions:  (i) a material decrease in Executive's existing base salary or
annual 'target' bonus percentage, and/or a material decrease in any of his
employee benefits; provided that such decrease is not applicable to all officers
of the Corporation, (ii) a material diminution in Executive's authority, duties,
or responsibilities, (iii) a material diminution in the authority, duties, or
responsibilities of the supervisor to whom Executive is required to report, (iv)
a material diminution in the budget for which Executive retains authority, (v) a
relocation of the Executive's primary office more than thirty-five (35) miles
from its current location, or (vi) the material breach by the Corporation of the
agreement under which Executive provides services.  If one or more of the above
conditions exists, Executive must provide notice to the Corporation within a
period not to exceed ninety (90) days of the initial existence of the
condition.  Upon such notice, the Corporation must be provided a period of
thirty (30) days during which it may remedy the condition."


 
 

--------------------------------------------------------------------------------

 
 
 
2.           A new Section 4.13 is hereby added to the Employment Agreement as
follows:


"Distributions to Specified Employees.   Notwithstanding any provision to the
contrary, to the extent the Executive is considered a specified employee under
Section 409A of the Internal Revenue Code of 1986, as amended (the 'Code') and
would be entitled to a payment during the six month period beginning on the
Executive's date of termination that is not otherwise excluded under Section
409A of the Code under the exceptions for short-term deferrals, separation pay
arrangements, reimbursements, in-kind distributions, or an otherwise applicable
exemption, the payment will not be made to the Executive until the earlier of
the six month anniversary of the Executive's date of termination or the
Executive's death."


3.           A new Section 4.14 is hereby added to the Employment Agreement as
follows:


"Section 409A of the Code.  It is the intention of the parties that this
Agreement comply with and be administered in accordance with Section 409A of the
Code and the interpretive guidance thereunder, including the exceptions for
short-term deferrals, separation pay arrangements, reimbursements, and in-kind
distributions.  The Agreement shall be construed and interpreted in accordance
with such intent.  To the extent such potential payments or benefits could
become subject to such Section, the parties shall cooperate to amend this
Agreement with the goal of giving the Executive the economic benefits described
herein in a manner that does not result in such tax being imposed.  In the event
that the Corporation does not so cooperate, the Corporation shall indemnify the
Executive for any interest and additional tax arising from the application of
Section 409A of the Code, grossed-up for any other income tax incurred by
Executive related to the indemnification (i.e., indemnification of such
additional income tax), assuming the highest marginal income tax rates apply to
any taxable indemnification.  Any indemnification payment shall be made within
ninety (90) days of the date Executive makes payment of the interest and/or
additional tax."
 
 
2

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the date first above written.
 
 

EXECUTIVE   MAXIMUS, Inc.                           By   Bruce Caswell          
                          Date     Title  

 
 
 
 
 
 
 
3
 
 